Citation Nr: 1813394	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to deviated nasal septum.


REPRESENTATION

Veteran represented by:	Nevada Department of Veterans Services


ATTORNEY FOR THE BOARD

J. George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1960 to April 1980.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

The Veteran's sleep apnea is not related to service and was not caused or aggravated by his service-connected deviated nasal septum.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Analysis

The Veteran contends that his sleep apnea is related to service or was caused or aggravated by his service-connected deviated nasal septum.  It is undisputed that the Veteran has sleep apnea, and a service treatment record (STR) shows that the Veteran had a history of nasal obstruction secondary to trauma with a hooded nasal tip, for which he underwent a septorhinoplasty.  The diagnosis rendered was nasal obstruction secondary to nasal deformity.  Service connection has been awarded for deviated nasal septum, effective from June 13, 2011.

Thus, the only element remaining is whether his sleep apnea is related to service, or was caused or aggravated by his service-connected deviated nasal septum; that is, the direct or secondary "nexus" element of the claim.

In March 2011, the Veteran underwent a diagnostic sleep study of his sleep apnea by a private physician, Dr. Kagzi.  Dr. Kagzi stated in his report that the Veteran has a history of chronic sinusitis, that a computerized tomography scan (CT scan) from 1976 showed nasal obstruction secondary to nasal deformity and that the Veteran underwent the septorhinoplasy, but that his symptoms did not improve.  Dr. Kagzi opined that the Veteran would be considered disabled because of his sleep apnea and that it was secondary due to deviated septum.

The Veteran was afforded a VA examination of his sleep apnea in November 2011 at which time the examiner confirmed the diagnosis of sleep apnea.  The mucous retention cyst on the right maxillary sinus found on the 1977 x-ray was said to be a coincidental finding and usually asymptomatic.  It was thought that the sleep apnea "might be" due to his deviated septum.

In August 2017, the Board requested a Veterans Health Administration (VHA) expert medical opinion, which was received in November 2017.  The author is a pulmonary, critical care and sleep physician at a VA Medical Center.  After detailing the relevant medical history, the physician opined that it was not at least as likely as not that the Veteran's sleep apnea was related to service or caused or aggravated by service-connected deviated nasal septum.  He described sleep apnea as being caused by intermittent upper airway narrowing and collapse, causing obstruction of free flow of air during sleep which can be at various levels of the upper airways, but is usually at the base of the tongue.  Nasal obstruction, if present, can contribute to the development and aggravation of sleep apnea, but the Veteran's medical records do not indicate persistence of nasal obstruction after his surgery for nasal trauma.  Also, contrary to statements in Dr. Kagzi's opinion, imaging from the time does not show any abnormality other than mucous retention cyst.  Further, records do not demonstrate that a nasal obstruction is still present. 

The Board finds the November 2017 VHA expert medical opinion to be the most persuasive.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The physician began by accurately detailing the Veteran's medical history, described the etiology of sleep apnea generally, and applied that etiology to the Veteran's medical history.  After conducting this analysis, the expert concluded that the Veteran's sleep apnea was not related to service and was not caused or aggravated by his deviated septum because after the septorhinoplasty imaging did not show significant nasal obstruction, from a deviated septum or other source, was still present.  Further, on the direct portion of the somnologist's opinion, the VA examiner agrees that the retention cyst was a coincidental finding and usually asymptomatic.

By contrast, even though he is an expert in the field, Dr. Kagzi's opinion is not adequately supported.  He connects the deviated nasal septum to the Veteran's sleep apnea based solely on a report that sinus symptoms did not improve after the septorhinoplasty.  However, he did not explain the medical mechanism connecting the two.  Similarly, the VA examiner's statement that sleep apnea "might be" due to his deviated septum is too speculative in nature for the Board to rely on.  Therefore, the November 2017 expert's opinion is the best evidence of record regarding the etiology of the Veteran's sleep apnea, and whether it is related to service or service-connected disability.

In sum, based on the evidence of record, and particularly the most probative expert medical opinion evidence, the Board finds that the Veteran's sleep apnea is not related to service or caused or aggravated by his service-connected deviated nasal septum.  As a result, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for sleep apnea is not warranted.


ORDER

Service connection for sleep apnea is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


